Citation Nr: 0946414	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to Agent Orange exposure 
and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.  

These matters are before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
renal cell carcinoma, cirrhosis of the liver, and PTSD.  The 
Veteran appealed these determinations to the Board.  

In a July 2006 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent rating.  This 
is considered a full grant of the benefits sought on appeal 
with regard to that issue.  Hence, it is no longer in 
appellate status and will not be addressed herein.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in August 2007.  
Subsequently, in November 2007, the case was remanded for 
further evidentiary development.  The development has been 
accomplished and the case has been returned to the Board for 
appellate review.  

The Board notes that additional argument from the Veteran, 
with an accompanying article on Agent Orange contamination, 
was received into the record in November 2009 without prior 
RO consideration, nor written indication of waiver of such RO 
consideration by the Veteran or his representative.  However, 
such documents are essentially cumulative of assertions 
previously noted of record.  As such, the Veteran is not 
prejudiced by the Board's adjudication on the merits of the 
issue of entitlement to service connection for renal cell 
carcinoma at this time.  38 C.F.R. §§ 19.37, 20.1304 (2009).

The issue of entitlement to service connection for cirrhosis 
of the liver, to include as secondary to Agent Orange 
exposure and/or posttraumatic stress disorder (PTSD), is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.  

2.  Renal cell carcinoma is not a disease that may presumed 
to be caused by exposure to Agent Orange.  

3.  The most probative evidence shows that it is less likely 
than not that the Veteran's renal cell carcinoma is due to 
any event or incident of service, including exposure to Agent 
Orange.  


CONCLUSION OF LAW

Renal cell carcinoma was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated, including due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(a), (e), (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In  January 2005, March 2005, April 2005 and June 2005 
letters, issued prior to the rating on appeal, the Veteran 
was provided notice regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
medical evidence relevant to the claim.  In March 2006 and 
October 2007 2006 letters, issued after the rating on appeal, 
he was also advised of how disability ratings and effective 
dates are assigned.  

The Board finds that any deficiency with respect to the 
timing of the notice provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran 
was fully informed of the evidence which had been obtained in 
support of the appeal.  Moreover, following the notice, the 
RO readjudicated the appeal in May 2007 and September 2009 
supplemental statements of the case.  Thus, the Board 
concludes that there is no prejudice to the Veteran due to 
any defect in the timing of the notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or a 
supplemental statement of the case is sufficient to cure a 
timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran and he was provided with the necessary VA 
examinations.  Specifically, the information and evidence 
that have been associated with the claims file includes the 
Veteran's service treatment records, and post service VA and 
private treatment records, VA examination reports and 
opinions, private opinions, lay statements, and the personal 
testimony of the Veteran.  There is no indication that there 
is any outstanding evidence for VA to obtain.  

As noted above, the Veteran was provided VA examinations and 
opinions with respect to the issue on appeal.  38 C.F.R. § 
3.159(c)(4).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  They consider 
all of the pertinent evidence of record, to include 
diagnostic testing reports, and the statements of the 
Veteran, and provide a rationale for the opinion stated, 
relying on and citing to the records reviewed.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such malignant tumors, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are:  chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), chronic lymphocytic leukemia, 
multiple myeloma, prostate cancer, acute and subacute 
peripheral neuropathy, respiratory cancers (cancers of the 
lung, bronchus, trachea, or larynx), and diabetes mellitus 
(Type 2). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102- 
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Proof of direct service connection between exposure and 
disease entails showing that exposure during service actually 
caused the malady which develops years later.  Actual 
causation carries a very difficult burden of proof.  See 
Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

The evidence reflects that the Veteran served in the Republic 
of Vietnam during the Vietnam Era; hence, exposure to Agent 
Orange may be conceded.  He has asserted that he has renal 
cell carcinoma as a result of his military service, including 
his exposure to Agent Orange.  

As mentioned, 38 C.F.R. § 3.309(e) lists certain diseases for 
which service connection may be presumed as due to the 
exposure to herbicide agents.  However, renal cell carcinoma 
is not included in the list.  Moreover, it has not been 
clinically demonstrated that renal cell carcinoma was 
manifest to a compensable degree within one year of the 
Veteran's discharge from active duty (i.e., one year from 
July 1968).  In fact, the medical records indicate that renal 
cell carcinoma was first diagnosed more than 30 years after 
his separation from active service.  Consequently, service 
connection for renal cell carcinoma may not be granted on a 
presumptive basis.  See 38 C.F.R. § 3.309(a), (e).  Since 
service connection may not be allowed on a presumptive basis, 
the Veteran must show that this disability was incurred in or 
aggravated by service, to include as due to Agent Orange 
exposure.  

The Veteran's service treatment records do not show any 
treatment for, or a diagnosis of, renal carcinoma.  Upon 
separation examination in July 1968, no clinical abnormality 
related to the kidneys was reported.  Clinical service 
records from his subsequent inactive service in the Reserves 
also do not show any treatment for, or a diagnosis of, renal 
carcinoma.  For example, in an August 1996 examination 
report, his genitourinary system was evaluated as normal.  In 
conjunction with that examination, the Veteran responded that 
he had not had any kidney trouble.  

The Veteran submitted an August 2007 medical opinion from 
David Liebman, M.D., a treating physician at Clemson Health 
Center.  Dr. Liebman stated that he reviewed the "DVA Agent 
Orange report by Admiral Zumwalt from May 5, 1990," and based 
on this report, it was his medical opinion that "it [was] at 
least as likely as not that [the Veteran's] kidney cancer . . 
. [was] caused by his exposure to herbicide agents (Agent 
Orange)."  Upon remand in November 2007, the Board requested 
that the Veteran provide clarification from Dr. Liebman 
regarding the report from Admiral Zumwalt relied upon in 
rendering his opinion.  No additional statement was received 
however.  

In support of his claim, the Veteran also submitted several 
statements from C. William Hinnant, Jr. M.D., J.D., of 
Medicolegal Consultants, LLC.  In a June 2006 letter, Dr. 
Hinnant noted the Veteran's medical history related 
undergoing a left radical nephrectomy for localized renal 
cell carcinoma in April 2002.  He had been informed that the 
Veteran had served in the Republic of Vietnam during the 
Vietnam Era and had been exposed to Agent Orange.  Based on 
this information, he reviewed relevant literature to 
ascertain whether there was any possibility that the renal 
cell carcinoma was related to Agent Orange exposure.  He 
noted that "[e]verything that [he] had read related to renal 
cell carinoma and Agent Orange exposure basically states that 
there is not enough evidence to draw conclusions regarding a 
link between Agent Orange exposure and renal cell 
carcinoma."  He concluded that although he could not 
"exclude some causative role," he could not "unequivocally 
cite to indisputable evidence from the literature that would 
firmly suggest causation."  

In a November 2006 letter, Dr. Hinnant noted that the link 
between exposure to Agent Orange and renal cell carcinoma was 
"somewhat more tenuous" than it was to leukemia, Hodgkin's 
disease, lymphoma, prostate cancer or soft tissue sarcoma.  
He again noted that he could not rule out the fact that there 
may be a relationship based on anecdotal evidence.  

In an August 2007 letter, Dr. Hinnant noted that everything 
that he had read related to Agent Orange exposure and renal 
cell carcinoma indicated that there was not enough evidence 
to draw conclusions regarding a link.  Hence, he re-iterated 
that although he could not exclude some causative role, he 
could not unequivocally cite to indisputable evidence that 
would firmly suggest causation.  He believed the Veteran was 
entitled to Agent Orange benefits under the VA's current 
regulatory framework and hearing policies.  

The Veteran was afforded a VA examination in April 2007.  The 
examiner stated that renal cell carcinoma was not on the list 
of presumptive diseases associated with Agent Orange.  Hence, 
it was less likely that the Veteran's renal cell carcinoma 
resulted from his exposure to Agent Orange.  

The Veteran was afforded another VA examination in June 2009.  
After a thorough evaluation and a review of the file, the 
examiner opined that it was less likely that the Veteran's 
renal cell carcinoma began during service or was otherwise 
related to an incident of service.  He noted that the Veteran 
was initially diagnosed with renal cell carcinoma in 2000 and 
the service treatment records did not show any problems with 
his kidneys.  He also noted that renal cell carcinoma was 
less likely related to exposure to Agent Orange as the 
Veteran had other risk factors - including such as his age, 
and sex - that were more contributory to the development of 
renal cell carcinoma.  Moreover, although numerous studies 
had been conducted, there was no scientific literature to 
definitively link Agent Orange exposure to renal cell 
carcinoma.  

In considering this evidence, the Board finds the June 2009 
VA opinion to be the most probative because it was based on a 
full review of the record and discussed all of the pertinent 
risk factors that the Veteran had that might lead to his 
renal cell carcinoma.  See Winsett, supra.  Consequently, the 
Board concludes that service connection for renal cell 
carcinoma is not warranted on a direct basis.  The statements 
from Dr. Hinnant do not definitively support the Veteran's 
contentions; rather they note that the scientific literature 
does not support his claims.  Additionally, although Dr. 
Liebman was definitive in his opinion, he did not provide any 
support for his conclusion other than mentioning the report 
from Admiral Zumwalt.  Moreover, when asked to provide 
further explanation with regard to his opinion as well as a 
copy of the report, no further documentation was received.  
With regard to the Zumwalt report, the Board again points out 
that VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  Consequently, the Board finds the statement 
from Dr. Liebman to be of little probative value.  See Bloom, 
supra.  

The Board finds that the Veteran and his spouse are both 
competent to report their observations of the Veteran since 
his return from Vietnam.  However, they are not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or diagnosis as they have not 
been shown to have any medical expertise.  See Espiritu, 
supra.  Additionally, competency of evidence must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board finds that little 
probative weight can be assigned to the Veteran's and his 
spouse's statements as to continuity of symptomatology as the 
Board deems such statements to be less than credible, when 
considered in conjunction with the record as a whole.  

In conclusion, we have considered the doctrine of giving the 
benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 
and 38 C.F.R. § 3.102, but the Board does not find the 
evidence is of such approximate balance as to warrant its 
application.  Hence, as the preponderance of the evidence is 
against the claim for service connection for renal cell 
carcinoma, it is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for renal cell carcinoma, to include as 
secondary to Agent Orange exposure, is denied.

	(CONTINUED ON NEXT PAGE)
REMAND

With regard to the issue of entitlement to service connection 
for cirrhosis of the liver, to include as secondary to Agent 
Orange exposure and/or posttraumatic stress disorder (PTSD), 
it has been averred that the Veteran has cirrhosis of the 
liver due to excessive alcohol use as a manifestation of his 
PTSD.  As noted above, service connection was established for 
PTSD by a rating decision in July 2006.  Although a 
supplemental statement of the case issued in September 2009 
referenced entitlement to service connection secondary to 
alcohol abuse, the Veteran was not provided the laws and 
regulations applicable to adjudication of entitlement to 
service connection for cirrhosis of the liver as secondary to 
service-connected disability.  Moreover, there has been no 
rating decision adjudication of entitlement to service 
connection for alcohol abuse as secondary to service-
connected PTSD, or the inextricably intertwined issue of 
entitlement to service connection for cirrhosis of the liver 
as secondary to service-connected disability.  Additionally, 
the Veteran has not been provided VCAA notice as to secondary 
service connection.

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

1.  Issue a VCAA notice letter for the 
issues of entitlement to service 
connection for alcohol abuse as secondary 
to service-connected PTSD, and 
entitlement to service connection for 
cirrhosis of the liver as secondary to 
service-connected disability, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2009), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.

The appellant must be apprised of what 
the evidence must show to support a claim 
for secondary service connection, and the 
division of responsibility between him 
and VA in obtaining the evidence, as well 
as specifically requested to send any 
pertinent evidence in his possession to 
VA.  

The Veteran must be specifically 
requested to identify the name and 
address of all providers of medical 
treatment for alcohol abuse, since 
service.  The Veteran must be provided VA 
Forms 21-4142, Authorization and Consent 
to Release Information, for completion, 
and advised that a separate form must be 
completed for each identified provider.  

After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file legible copies of the appellant's 
medical records, identified by the 
appellant that have not previously been 
secured.  Also, notify the appellant that 
he may obtain the evidence himself and 
send it to VA.  

2.  Adjudicate the issues of entitlement 
to service connection for alcohol abuse 
as secondary to service-connected PTSD, 
and entitlement to service connection for 
cirrhosis of the liver as secondary to 
service-connected disability.  Notice of 
the determinations and his appellate 
rights should be provided to the Veteran 
and his representative.  If the benefit 
sought as to entitlement to service 
connection for cirrhosis of the liver as 
secondary to service-connected disability 
is not granted, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted, for 
appropriate action.  

(Only if the Veteran completes an appeal 
as to the issue of entitlement to service 
connection for alcohol abuse as secondary 
to service-connected PTSD should that 
issue be certified to the Board for 
appellate consideration.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


